Title: Nathaniel Pendleton’s First Account of Alexander Hamilton’s Conversation at John Tayler’s House, [25 June 1804]
From: Pendleton, Nathaniel
To: 



[New York, June 25, 1804]

General Hamilton says he cannot imagine to what Doctr. Cooper may have alluded unless it were to a conversation at Mr. Taylors in Albany last winter, (at which Mr. Taylor he & General H—— were present). Genl H—— cannot recollect distinctly the particulars of that conversation so as to undertake to repeat them, without runing the risk of varying or omitting what might be deemed important circumstances. The expressions are intirely forgotten, and the Specific ideas imperfectly remembered; but to the best of his recollection it consisted of comments on the political principles and views of Col. Burr, and the results that might be expected from them in the event of his Election as Governor, without referrence to any particular instance of past conduct, or to private character.
